UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K xANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 1-8359 NEW JERSEY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 22-2376465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Wyckoff Road, Wall, New Jersey 07719 732-938-1480 (Address of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section12 (b)of the Act: Common Stock - $2.50 Par Value New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12 (g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes:xNo:o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes:oNo:x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes:xNo:o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer:xAccelerated filer:oNon-accelerated filer:o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes:oNo:x The aggregate market value of the Registrant’s Common Stock held by nonaffiliates was $1,383,871,739 based on the closing price of $50.05 per share on March31, 2007. The number of shares outstanding of $2.50 par value Common Stock as of December 7, 2007 was27,753,340. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for the Annual Meeting of Shareowners (Proxy Statement) to be held January 23, 2008, to be filed on or about December21, 2007, are incorporated by reference into PartI and PartIII of this report. Table of Contents New Jersey Resources TABLE OF CONTENTS Page Information Concerning Forward-Looking Statements 1 PARTI ITEM 1. Business 2 Restatement of Prior Year Financial Statements 2 Organizational Structure 2 Business Segments 3 Natural Gas Distribution 3 General 3 Throughput 4 Seasonality of Gas Revenues 4 Gas Supply 5 Regulation and Rates 7 Competition 7 Energy Services 8 Retail and Other 9 Environment 10 Employee Relations 11 ITEM 1A. Risk Factors 11 ITEM 1B. Unresolved Staff Comments 18 ITEM 2. Properties 18 ITEM 3. Legal Proceedings 19 ITEM 4. Submission of Matters to a Vote of Security Holders 21 ITEM 4A. Executive Officers of the Company 21 PARTII ITEM 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 ITEM 6. Selected Financial Data 26 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 27 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 56 ITEM 8. Financial Statements and Supplementary Data 60 Management’s Report on Internal Control over Financial Reporting 60 Report of Independent Registered Public Accounting Firm 62 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 110 ITEM 9A. Controls and Procedures 110 ITEM 9B. Other Information 112 PARTIII* ITEM 10. Directors, Executive Officers and Corporate Governance 113 ITEM 11. Executive Compensation 113 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 113 ITEM 13. Certain Relationships and Related Transactions and Director Independence 113 ITEM 14. Principal Accountant Fees and Services 113 PARTIV ITEM 15. Exhibits, Financial Statement Schedules and Reports on Form8-K 114 Index to Financial Statement Schedules 115 Signatures 117 ExhibitIndex 118 *Portions of Item 10 and Items 11-14 are Incorporated by Reference from the Proxy Statement Table of Contents INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS Certain statements contained in this report, including, without limitation, statements as to management expectations and beliefs presented in Item1.—Business Segments, under the captions “Natural Gas Distribution—General;—
